Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Allowable Subject Matter
Claims 39-58 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 39, Applicants arguments are persuasive, see page 10.  The prior art fails to disclose alone or in combination all of the features of independent claims 39, 45, and 51.
With respect to claim 39 the prior art specifically fails to disclose the features of “
utilize the obtained data to determine that (i) the at least one first computerized client device is a mobile device and (ii) the at least one second computerized client device is a premises device:
based on the determination, assign an identifier to the at least one first computerized client device: cause monitoring of at least one of movement or locations associated with the 
based at least on the monitoring, predict (i) a presence or absence of the at least one first computerized client device at a specific location and (ii) a time associated with the presence or absence of the at least one first computerized client device at the specific location”.

With respect to claim 45 the prior art specifically fails to disclose the features of “based at least on the first data, assigning a first identifier to the first computerized client device and a second identifier to the second computerized client device, wherein the first and second identifiers are each associated with a probabilistic criterion, the probabilistic criterion relating to whether the first computerized client device and the second computerized client device have a common user;
storing, at a computerized storage apparatus, second data relating to respective patterns of movement of the first computerized client device and the second computerized client device over a period of time;
utilizing at least the second data to determine that the probabilistic criterion has been met; based on the determination that the probabilistic criterion has been met or exceeded, replace the first and second identifiers with a third identifier, the third identifier configured to accommodate more than one computerized device”



based at least on the classification of the at least one first computerized client device as belonging to the mobile device pool, algorithmically evaluate the data to identify a pattern of movement associated with the at least one first computerized client device;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahl et al. (US 6,385,454) discloses that it was known to predict mobile device locations employing approximate patter matching to predict a next cell to be entered by a mobile device and an overall global route of a mobile unit in a wireless cellular network.

Scofield et al. (US 8,073,460) discloses that it was known to categorize mobile device users with similar demographics in segments as requesting mobile devices visit certain location and recommend locations to a requesting mobile device users.

Lee (US 2010/0299757) discloses that it was known to categorize a user’s based on patterns of the environment of the mobile terminal such as a moving route of a mobile terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425